of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-149453-08 uil the honorable richard shelby united_states senator fifth avenue north federal building birmingham al dear senator shelby i am responding to your inquiry dated date on behalf of your constituent ---- ------------------------ ---- -------- a retired state farm insurance agent contends that termination_payments he received from state farm after his retirement should be taxed as proceeds from the sale of capital assets in earlier letters to ------------ we explained why the irs and the courts have concluded that such termination_payments are taxable as ordinary_income state farm termination_payments ---- -------- owned and operated a state farm insurance agency for years to operate as an agent state farm required him to execute a standard state farm agent agreement agent agreement obligating state farm to make termination_payments to - ---- -------- when he retired ---- -------- believes that state farm made these payments to purchase his agency’s intangible capital assets and therefore the payments should be taxed as proceeds from the sale of capital assets rather than ordinary_income the issue has been litigated repeatedly and the courts have uniformly rejected --- ---- ---------- view the courts carefully reviewed the standard state farm agent agreement and other companies’ agent agreements the courts concluded that under the agent agreement state farm owned all the books records customer information policy information and related proprietary goodwill created or developed during the term of the agent agreement because those assets belonged to state farm not the agent the agent could not have sold the capital assets to the insurance_company consequently the courts concluded that an insurance company’s termination_payments to retired agents constitute ordinary_income rather than proceeds from the sale of capital assets see 118_tc_452 aff’d 338_f3d_789 7th cir 355_fsupp2d_1292 s d ala and conex-149453-08 512_f3d_567 9th cir no court has held that termination_payments were made to purchase intangible capital assets from the agent in his date letter ---- -------- asked seven questions raising points in support of his position ---- -------- has restated the questions and asks how our explanation of the law above and in our earlier correspondence specifically responds to his points the law applies as follows operating a business questions ---- --------operated the agency as a business and properly filed income and employment_tax returns for the business he submits that his efforts created the intangible capital assets of the agency and that he acquired or owned the assets due to his efforts to create them he asks why the irs considers those intangible capital assets not his property to sell as explained above the agent agreement governing the business relationship between state farm and ---- ------- reserved ownership of those assets however created in state farm that is not uncommon in agency and franchise agreements as the litigation cited above shows the practice is standard in the insurance industry sec_197 property questions ---- -------- reads the agent agreement as limiting state farm’s ownership to only certain policy holder and policy information constituting trade secrets ------------ contends that the agent agreement did not reserve in state farm the ownership of a broader class of other intangible assets described in sec_197 of the code for example workplace in force agency books_and_records customer based intangibles etc unfortunately the courts have not accepted ---- ----------interpretation the courts have held that the agent agreement reserves in state farm the ownership of all the agency intangibles whether described in sec_197 or not reporting position questions for federal tax purposes state farm reported the termination_payments under the agent agreement as ordinary_income to ---- -------- and other agents on the theory that the termination_payments were in consideration for the termination of the agency relationship and for -------------- agreement not to compete with state farm for a period of time following retirement that treatment is consistent with the view that state farm owned the intangible assets and was not paying to purchase them from ---- -------- ---- --------questions whether state farm’s reporting position should bind him ---- -------- submits that whether a transaction constitutes a sale_or_exchange of a capital_asset should be determined by the facts and circumstances regardless of the way another party labels the transaction for reporting purposes ---- -------- correctly states the legal standard unfortunately under that standard the courts have determined that state farm’s payments to ---- -------- were not for the purchase of any capital assets he owned ---- ---------- characterization of the intangible capital assets as his property and conex-149453-08 the termination_payments as the proceeds from the sale of those capital assets is contrary to the determination of the courts discussed above consequently the irs does not consider the termination_payments that ---- -------- received to be the proceeds from his sale of capital assets to state farm those payments are ordinary_income i hope this information is helpful if you have any questions please contact me or ------ ----------------- identification_number ------------- at ----- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
